 Case 16-20245       Doc 45   Filed 06/17/19 Entered 06/18/19 07:56:09               Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )               BK No.:     16-20245
Ray Rahman                                   )
                                             )               Chapter: 13
                                             )
                                                             Honorable Jacqueline P Cox
                                             )
                                             )
              Debtor(s)                      )

                  ORDER MODIFYING THE PLAN POST CONFIRMATION

        THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

  IT IS HEREBY ORDERED:

  1. The Debtor's current plan payment default is deferred to the end of the plan.




                                                          Enter:


                                                                   Honorable Pamela S. Hollis
Dated: June 17, 2019                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
